Title: Instructions to Commodore John Hazelwood, 23 September 1777
From: Washington, George
To: Hazelwood, John



Sir
Camp at Potts Grove [Pa.] Septr 23d 1777

The Enemy have cross’d the Schuylkill below the Army & are now on their March for the City of Philadelphia—I think it of the greatest Importance that the Fort upon the Island should be Garrison’d, If we can stop the Enemy’s fleet from coming up & prevent them from getting Possession of the Mud fort, & they take Possession of the City & our Army moves down upon the back of it, it will be the most effectual method of ruining General Howe’s Army that ever Fortune Favor’d us with—I could wish you to take out of the Ships & the Row Gallies two or three Hundred Men & Garrison the Fort with them untill I can relieve them with some Continental Troops which I design as soon as possible—You will lay the Gallies round the Fort in such a manner as will prevent the Enemy from landing Men upon the Island. If you think it necessary for the Security of the Fort to lay the Island under water, let it be done immediately—I hope you’ll exert yourself & all the Officers under your command as far as possible to secure the Fort, & prevent the Enemy’s fleet from coming up—Let us Join our Force & Operations both by land & Water in such a manner as will most effectually work the Ruin of the common Enemy, without confining ourselves to any particular Department. There is one thing further I would recommend

which is that you should have all the Boats immediately collect’d from the City, & above & below it on both sides the River & taken under the care of your Fleet—This will prevent the Enemy from the Means of making an attempt on the Fort & allso all Intercourse with Jersey for obtaining Supplies of Provision. I am Sir your most Obedt servt.
